94DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/055,895 filed on 11/16/2020.
Currently, claims 1-20 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means of a pattern recognition in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 4; a forward splash “/” is confusing and indefinite because unclear whether if a ratio or divisional symbol? Clarification is required. Claims 2-18 depending upon the rejected claim 1 are also rejected. Claim 9, line 4; having the same issues as mentioned is rejected. 
Re claim 19, line 9; a phrase “may” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Claim 20, line 10; having the same issues as mentioned is also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2017/0247927 to Elie et al. (‘Elie’).
Re claim 1: Elie discloses a vehicle 10 including a vehicle body 12, the vehicle 10, comprising: a vehicle door 14 adjustably arranged on the vehicle body 12; a device 22 configured to manually and/or electromotively move the vehicle door 14 relative to the vehicle body 12 a number of sensors 24, 26 configured to detect a signal indicative of a vehicle occupant’s wish to exit the vehicle 10; and a control device 70 configured to, responsive to the vehicle door 14 being in a first position and receiving the signal from the number of sensors 24, 26 evaluate the signal and actuate the device 22 to hold the vehicle door 14 in the first position (Fig. 1).
Re claim 2: wherein the number of sensors 24, 26 include a capacitive sensor (par. [0033], line 8).
Re claim 3: wherein a first sensor of the number of sensors 24, 26 (see Fig. 1) is disposed on a body portion 12 of the vehicle body 10 and is configured to detect an approach by the vehicle occupant towards the body portion 12 or a touch by the vehicle occupant of the body portion 12.
Re claim 4: wherein the signal is based on to the touch of the body portion 12.
Re claim 5: wherein a second sensor of the number of sensors 24, 26 (see Fig. 1) is disposed on a portion of the vehicle door 14 and is configured to detect an approach by the vehicle occupant towards the portion of the vehicle door 14 or a touch by the vehicle occupant of the of said portion of the vehicle door 14.
Re claim 6: wherein the portion of the vehicle door 14 is a door handle (near wherein 24 points to, Fig. 1) and wherein the signal is based on the approach towards the door handle or the touch of the door handle.
Re claim 7: wherein the number of sensors 24, 26 are either disposed on the vehicle door (wherein 24 points to) or on a vehicle seat, wherein the control device is further configured to evaluate the signal by means of a pattern recognition.
Re claim 8: wherein the control device 70 is further configured to evaluate the signal by using an algorithm based on artificial intelligence.
Re claim 9: wherein the number of sensors 24, 26 include an interior monitoring system (see par. [0036]) configured to detect a gesture and/or a position of the vehicle occupant.
Re claim 10: wherein the interior monitoring system includes a radar system, a lidar system, an ultrasonic sensor or a pyroelectric sensor (see par. [0053] and par. [0108]).
Re claim 11: further comprising: an operating unit (see par. [0012]) configured to be operated by the vehicle occupant so that the control device is selectively operable or inoperable.
Re claim 12: wherein the device includes an electromotive driving device (e.g. electric motor, par. [0023]) configured to move the vehicle door 14.
Re claims 19-20: Elie discloses a vehicle access system (Fig. 1) for use in a vehicle 10 including a vehicle body 12 and a vehicle door 14, the vehicle access system comprising: a door drive 22 configured to move the vehicle door 14 between a closed position, an intermediate position, and an open position (see Fig. 1, for different opening angles); a number of sensors 24, 26 configured to detect a signal indicative of a vehicle occupant’s wish to exit the vehicle 10; and a controller 70 configured to, responsive to the door 14 being in the intermediate/closed position and receiving the signal from the number of sensors 24, 26, command the door drive 22 to fix the vehicle door 14 in the intermediate position so that the vehicle occupant may grasp the vehicle door 14 as the vehicle occupant exits the vehicle 10.
Allowable Subject Matter
Claims 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures for a vehicle, including an output element configured to move relative to the vehicle body as the vehicle door moves, and a switching device configured to be switched between a coupling state, to couple the output element an assembly, and a freewheeling state to disengage the output element from the assembly so that the output element is movable relative to the further assembly, wherein the control device is further configured switch the switching device to the coupling state in response to receiving and evaluating the signal (claim 13); and claims 14-18 depending upon the allowable claim 13.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale